The Industrial Accident Commission made an award in favor of the dependents of William T. Butler, who was killed while working as an electric lineman in the employ of petitioner, Southern Pacific Company. Said company operates a system of electric railway lines in Alameda County, its cars being used in both intrastate and interstate commerce. For the generation of electric power the company maintains at Fruitvale a main power-house, whence an alternating current of high voltage is transmitted through a main power line to substations. At the substations the current passes through converters and transformers, which convert it to a direct current and reduce its voltage. The direct current, thus reduced, passes to the trolley wires, and from them to the motors on the cars.
When Butler sustained the fatal injury, which was caused by an electric shock, he was engaged in wiping insulators on the main power line between the Fruitvale power-house and the substations. *Page 22 
This writ of review was issued to test the validity of the employer's claim that the commission was without jurisdiction to make an award, for the reason that Butler was engaged in interstate commerce, within the purview of the act of Congress of April 22, 1908. In its findings the commission, after setting forth in some detail the circumstances surrounding the employee's injury, declares "that while said employee was working as aforesaid between said power-house and said substation, the electricity which caused said electric shock had not reached its point of distribution to said electric cars, and he was employed in work preliminary to the running of said electric cars, and that, therefore, he was not employed in interstate commerce."
Upon the question whether a given employment falls within the scope of the federal act we must look to the decisions of the courts of the United States as of controlling force. InShanks v. Delaware, L.  W. R. R. Co., 239 U.S. 556, [L. R. A. 1916C, 797, 60 L.Ed. 436, 36 Sup. Ct. Rep. 188], the court said: "The true test of employment in such commerce in the sense intended is, Was the employee at the time of the injury engaged in interstate transportation or in work so closely related to it as to be practically a part of it?" The commission was, no doubt, seeking to apply this test, and we take it that the word "preliminary," though perhaps not an altogether appropriate term, was used by it in its finding to express the idea that the work in which Butler was engaged was not so closely related to interstate transportation as to be a part of it.
The opinion in the Shanks case refers to a number of earlier cases in which, upon varying facts, the federal statute had been held to be applicable or inapplicable. Upon examination of these decisions, it will be found that each case turned upon the peculiar facts of the employment in question. It may be said, however, that the decisive consideration is always the closeness or remoteness of the particular work, as related to interstate transportation. In this court it has been held that a mechanic engaged in repairing a switch-engine which was used in the transportation of commerce, interstate and intrastate, was engaged in interstate commerce within the meaning of the act (Southern Pac. Co. v. Pillsbury, 170 Cal. 782, [L. R. A. 1916E, 916, 151 P. 277]); that a watchman on a main steam line was engaged in interstate commerce *Page 23 
(Southern Pac. Co. v. Industrial Accident Commission, 174 Cal. 8, [L. R. A. 1917E, 262, 161 P. 1139]); as was a lineman who was removing a telephone wire which had fallen on the trolley wire of the same lines involved in this proceeding. (SouthernPac. Co. v. Industrial Accident Commission, 174 Cal. 19, [161 P. 1143].)
In Chicago, B.  Q. R. R. Co. v. Harrington, 241 U.S. 177, [60 L.Ed. 941, 36 Sup. Ct. Rep. 517, 11 N.C. C. A. 992], the supreme court of the United States had occasion to consider a state of facts more closely analogous to the situation here presented. The injured employee was a member of a switching crew which was engaged in switching cars of coal belonging to the railroad company. The coal was being switched to a shed, where it was to be placed in bins and chutes, and supplied as needed to locomotives engaged in interstate as well as intrastate transportation. It was held that the Federal Employers' Liability Act was not applicable. Applying the test laid down in the Shanks case, the court said that "manifestly there was no such close or direct relation to interstate transportation in the taking of the coal to the coalchutes. This was nothing more than the putting of the coal supply in a convenient place from which it could be taken as required for use." The reasoning is apt here. The coal was essential to the production of motive power for the locomotives, just as, in this case, the electric current was necessary to move petitioner's cars. But in moving the coal to the shed, Harrington was engaged in a work which was at least one step removed from the actual furnishing of the coal to the engines, and this precluded that close relation of his work to interstate commerce which would bring him within the scope of the federal act. So, in this case, Butler was working on the part of the line between the main power-house and a substation. The current was still to pass through the transformers and converters, and be so converted and reduced as to be suitable for use in propelling the cars. The test of remoteness seems as applicable in the one case as in the other. It is true, as petitioner claims, that the electric current, once it is generated at the main power-house, passes along the main power line, to and through the converters and transformers in the substations, and to the trolley wires, without interruption, and without storage. No doubt, too, a break in that current at any point, however remote from the lines of track, would *Page 24 
immediately stop the progress of all cars then moving. But we think the decisive factor in the case is not to be sought in these characteristics of electric energy. As the supreme court of the United States says, "the federal act speaks of interstate commerce in a practical sense suited to the occasion." (Shanks v. Delaware, L.  W. R. R. Co., supra;Chicago, B.  Q. R. R. Co. v. Harrington, supra.) Viewing the question before us in this light, we think the answer to it should be the same as that given in the Harrington case. The main power line is not part and parcel of the railroad or its equipment, in the same sense as the roadbed or the trolley line. It is an instrumentality by means of which something necessary for the operation of the cars is brought to a point where it can be usefully applied. Its purpose is simply to get to the road the necessary power to operate cars thereon — the same purpose served by wagons or cars laden with coal to be carried to the road for the operation of its locomotives. Even though the power flows without interruption from the power-house to the trolley lines, it still remains that all that the main line does, and all that those engaged in keeping it in order do, is to assist in putting on to the trolley line the necessary power to be used by the operatives of the road as desired — or, to paraphrase the language already quoted from the Harrington case, "putting the electric power [coal supply] in a convenient place from which it could be taken as required for use."
We think, therefore, that the commission was justified in exercising jurisdiction.
The award is affirmed.
Victor E. Shaw, J., pro tem., Richards, J., pro tem., and Angellotti, C. J., concurred.